Name: 94/997/EC: Commission Decision of 30 November 1994 concerning the approval of the revised figures of Aer Lingus' s seat capacity restrictions set out in Decision 94/118/EC (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: air and space transport;  economic policy;  organisation of transport;  Europe;  competition
 Date Published: 1994-12-31

 Avis juridique important|31994D099794/997/EC: Commission Decision of 30 November 1994 concerning the approval of the revised figures of Aer Lingus' s seat capacity restrictions set out in Decision 94/118/EC (Text with EEA relevance) Official Journal L 379 , 31/12/1994 P. 0021 - 0021COMMISSION DECISION of 30 November 1994 concerning the approval of the revised figures of Aer Lingus's seat capacity restrictions set out in Decision 94/118/EC (Only the English text is authentic) (Text with EEA relevance) (94/997/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, and in particular Articles 92 and 93 thereof, Having regard to Commission Decision 94/118/EEC of 21 December 1993, concerning aid to be provided by the Irish Government to the Aer Lingus group, an undertaking mainly providing air transport services (1), and in particular Article 1 (h) thereof, Whereas, during September 1994, by agreement between the Commission and Ireland, independent assessors were appointed to review actual and prospective performance for 1994 and prospective performance for 1995 on the routes between Ireland and the United Kingdom and London-Heathrow and Dublin; Whereas on the basis of the forecast growth figures, the revised capacity restrictions, using the actual figures for the calendar year 1993 as a base, are the following: "" ID="1">DUB-LHR> ID="2">1 397 325> ID="3">1 451 821> ID="4">1 621 684"> ID="1">IRL-UK> ID="2">3 214 010> ID="3">3 570 765> ID="4">3 845 714">Whereas the Commission considers that the assessors' study provides sufficient assurances that the estimated growth figures are reliable, HAS ADOPTED THIS DECISION: Article 1 The seat capacity restrictions imposed on Aer Lingus by Decision 94/118/EC 21 December 1993 in State aid No C 34/93, for the routes between Ireland and the United Kingdom and Dublin and London-Heathrow, are adjusted according to Article 1 (h) of the Decision to reflect the corresponding market growth in 1994 and 1995, as follows: - DUB-LHR: - 1994: 1 451 821 seats, - 1995: 1 621 684 seats, and - IRL-UK: - 1994: 3 570 765 seats, - 1995: 3 845 714 seats. Article 2 This Decision is addressed to Ireland. Done at Brussels, 30 November 1994. For the Commission Marcelino OREJA Member of the Commission (1) OJ No L 54, 25. 2. 1994, p. 30.